DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, and 11-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sundstrom (US 20040239189).

    PNG
    media_image1.png
    378
    236
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    218
    404
    media_image2.png
    Greyscale

 	With respect to claim 1, Sundstrom Figs. 2 and 3-20 discloses an on-chip passive power supply compensation circuit (Fig. 2, details of PSSC1-PSSCN, as well as the control circuitry disclosed in Figs. 3-20.  Note the circuity of Figs. 3-20 are different embodiments of the PSCC1-PSCCN and SSCC1-SSCCN, thus the rejections will be discussed with respect to Figs. 2 and 17-21 to aid in explanation, unless otherwise noted), comprising: 
two or more to-be-powered voltage domains (VSC1, VSC2,…), wherein the to-be-powered voltage domains are connected in series between a power supply (Vsupply) and ground (ground connected to negative terminal of Vsupply); and 
two or more isolation regions, wherein the to-be-powered voltage domains are formed in the isolation regions, and the isolation regions are configured for isolating the to-be-powered voltage domains (double-well; triple-well; SOI isolation provided within each circuit 2-23 (see [0092]- [0093]));
 the isolation regions are connected in series between the power supply and the ground (each isolation region is between Vsupply and ground); 
wherein the on-chip passive power supply compensation circuit further comprises power supply compensation units (SSCC1-SSCCN and PSCC1-PSCCN) connected between the to-be-powered voltage domains and the isolation regions for providing power supply compensation to the to-be-powered voltage domains (the above circuits are connected and operative as recited).  
(when SSCC1-SSCCN is considered the “power supply compensation circuit”, PSCC1-PSCCN may be considered the voltage stabilizing unit).  
 	With respect to claim 12, Sundstrom discloses the on-chip passive power supply compensation circuit according to claim 11, wherein a first power supply end and a first ground end are formed at both ends of each of the isolation regions (e.g. each high side power supply of each Vscn and each low side, e.g., “ground”, power supply for Vscn), and the first power supply end and/or the first ground end are configured for supplying a reference voltage to the power supply compensation units (e.g., reference voltage ICN to each PSCNN, see Fig. 20 the first and second power supply provides ICN via the detection of the above levels via 203 and 204).  
 	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sundstrom as applied to claim 1 above, and further in view of Prickett, Jr. (US 5398203).
    	With respect to claim 2, Sundstrom discloses the on-chip passive power supply compensation circuit according to claim 1, wherein the power supply compensation units (SSCC1-SSCCN and PSCC1-PSCCN) provide power supply compensation to the to-be- powered voltage domains but fails to disclose that the power compensation circuits are working in a saturation state.  
 	Here, Sundstrom Figures 18-19 disclose a MOSFET in 182, “which can be controlled by a control signal ICN to draw a desired current through the transistor” (See paragraph [0082]).  

    PNG
    media_image3.png
    397
    278
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    389
    263
    media_image4.png
    Greyscale

 	Figure 2 and 4 of Prickett, Jr. (US 5398203) discloses similar circuitry including a MOSFET which utilizes a non-linear current-voltage characteristic during the memory programming operation. With respect to figure 4, Prickett teaches (column 6, lines 35-52) “When operating in the saturation mode, transistor M2 210 serves to limit the maximum voltage on the bit line. “
 	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to use the teaching in Prickett in the circuit of Sundstrom for the purpose operation over a wider range of voltage and current while limiting the maximum voltage on the line. 

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sundstrom as applied to claim 1 above, and further in view of Prickett, Jr. (US 5398203).

    PNG
    media_image2.png
    218
    404
    media_image2.png
    Greyscale
 
    PNG
    media_image5.png
    247
    247
    media_image5.png
    Greyscale

 	With respect to claim 3, the combination above discloses the on-chip passive power supply compensation circuit according to claim 2, wherein a first power supply end and a first ground end are formed at both ends of each of the isolation regions (e.g. each high side power supply of each Vscn and each low side, e.g., “ground”, power supply for Vscn), and the first power supply end and/or the first ground end are configured for supplying a reference voltage to the power supply compensation units (e.g., reference voltage ICN to each PSCNN, see Fig. 20 the first and second power supply provides ICN via the detection of the above levels via 203 and 204).  

Claims 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sundstrom as applied to claim 1 above, and further in view of Prickett, Jr. (US 5398203).


    PNG
    media_image6.png
    397
    348
    media_image6.png
    Greyscale

  	With respect to claim 18, figure 2 of Pelley (US 20110115554) discloses a data operation unit, comprising a control circuit (46), an operational circuit and a memory circuit interconnected (32,34 and 36, note Circuits 32, 34, and 36 can include any type of circuit, such as data processing, digital signal processing (DSP), memory, or the like. (see [0026]), and one or more on-chip power supply compensation circuits (38, 40, 42, 44),  but fails to disclose wherein the on-chip passive power supply compensation circuit is the on- chip passive power supply compensation circuit according to claim 1.  

    PNG
    media_image1.png
    378
    236
    media_image1.png
    Greyscale

Sundstrom discloses an on-chip passive power supply compensation circuit, according to claim 1. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to use the circuit in Sundstrom in the regulators of PELLEY for the purpose of reducing power consumption.  
 	With respect to claim 19, the combination above produces a chip, comprising at least one of the data operation units according to claim 18.  (Here, the circuit of claim 18 maybe provided on an IC chip).
Allowable Subject Matter
Claims 4-10, 13-17 and 20-21 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  

	Here a second power supply end and a second ground end are not present in the prior references.  
 	With respect to claim 13, the prior art in Sundstrom fails to suggest or disclose the on-chip passive power supply compensation circuit according to claim 12, wherein a second power supply end and a second ground end are formed at both ends of each of the to-be-powered voltage domains, and the power supply compensation units provide power supply compensation to the second power supply end and/or the second ground end.  
 	Here a second power supply end and a second ground end are not present in the prior references.  
 	With respect to claim 20, the prior art of record fails to disclose the chip above implemented in a hash board. 
 	With respect to claim 21, the prior art of record fails to disclose a computing device, comprising a power supply plate, a control board, a connection board, a radiator and a plurality of hash boards, the control board connected to the hash boards through the connection board, the radiator provided around the hash boards, and the power supply plate configured for supplying a power supply to the connection board, the control board, the radiator and the hash boards, wherein the hash board is the hash board[[s]] according to claim 20.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAREEM E ALMO whose telephone number is (571)272-5524. The examiner can normally be reached M-F (8:00am-4:00pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached on M-F(8:00am-4:00pm). The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHAREEM E ALMO/Examiner, Art Unit 2849                                                                                                                                                                                                        
/THOMAS J. HILTUNEN/Primary Examiner, Art Unit 2849